ON MOTION TO CORRECT JUDGMENT.
Both parties have filed motions to correct our judgment herein. Appellees insist that our judgment ought to have confirmed the act of the guardian in making and executing the lease instead of confirming the lease. This is what we intended and this is what was done. It is further alleged that the judgment ought to have confirmed the sale of the royalty interest and the act of the guardian in executing and delivering the mineral deed instead of confirming the instruments evidencing such sales. This is what we intended and what was done.
There is additional complaint that since there was both an amended lease and amended mineral deed, execution and delivery of these only should be approved. Although both the originals and the amendments are part of the proceedings, there is no basis for complaint nor confusion in regard to our assumption that the amended instruments and the execution and delivery thereof was authorized and fix the rights of the parties. This was what we intended and what was done. *Page 403 
We reject also the contention that the judgment is ambiguous as to whether the amended royalty deed dated the 8th day of July, 1944 conveyed a one-sixteenth interest of all minerals under the entire one hundred and twenty acres or only such fractional interest in the undivided interest of the minor appellees. Our intention is in accord with the entire purpose of the petition decree, and the deed itself which, as far as the minors are concerned, applied this fraction only to the interest owned by them.
Appellant's motion seeks correction to show a reinstatement of the lease and deed which were cancelled by the final decree dated September 8, 1944. We see no reason to construe our judgment reinstating the decrees which authorized and approved the lease and royalty deed otherwise than an approval of the acts of the guardian in executing them and of the instruments as amended.
We find no occasion to correct our judgment.
Motions overruled.